Exhibit 10.2

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of April 16, 2020 (the “Amendment Effective Date”), is made by and among Seres
Therapeutics, Inc., a Delaware corporation, and each of its Subsidiaries from
time to time party to the Loan Agreement (individually or collectively, as the
context may require, “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement (each,
a “Lender”, and collectively, the “Lenders”) and Hercules Capital, Inc., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”).

Borrower, the Lenders and Agent are parties to a Loan and Security Agreement
dated as of October 29, 2019 (and as amended, restated or modified from time to
time, the “Loan and Security Agreement”).  Borrower has requested that the
Lenders agree to certain amendments to the Loan and Security Agreement.  The
Lenders have agreed to such request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in the last paragraph
of Section 1.1 of the Loan and Security Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:

(i)New Definitions.  The following definitions are added to Section 1.1 in their
proper alphabetical order:

“CARES Act” means the Coronavirus Aid, Relief and Economic Stability Act.

“First Amendment” means that certain First Amendment to Loan and Security
Agreement, dated as of the First Amendment Date, by and among Borrower, the
Lenders and Agent.

“First Amendment Date” means April ___, 2020.

(ii)Amended Definition.  The following clause (h) is added to the “Permitted
Indebtedness” definition in Section 1.1 of the Loan and Security Agreement and
the subsequent clauses in such definition, including the existing clause (h),
are hereby renumbered in alphabetical order:

“(h) Indebtedness consisting of a loan under the Paycheck Protection Program of
the CARES Act provided that (i) such loan shall be unsecured and shall not
contain any terms or conditions that are adverse to Agent’s and the Lenders’
rights under this Agreement, including with respect to collateral, priority,
preference and repayment terms, (ii) such loan shall be subject to Agent’s
written approval in its reasonable discretion prior to the closing thereof and
(iii) any material modification to such loan shall be subject to Agent’s written
approval (a “PPP Loan”);”

1

US-DOCS\114266650.3

--------------------------------------------------------------------------------

 

(iii)Section 7.4.  Section 7.4 is hereby amended by adding the following
sentence at the end of such Section:

“Notwithstanding anything to the contrary herein, so long as (i) no Event of
Default has occurred and is continuing, (ii) Borrower has used commercially
reasonable efforts to use the proceeds of the PPP Loan in a manner that allows
for the maximum amount of forgiveness of Indebtedness under the PPP Loan and
(iii) Borrower has made a timely request (and in any event, prior to the first
amortization payment) to the lender under the PPP Loan for forgiveness of the
maximum amount of Indebtedness eligible for forgiveness thereunder, then
Borrower may make payments of principal and interest on the PPP Loan in
accordance with the amortization schedule thereunder.”

(iv)Exhibit D.  Exhibit D of the Loan and Security Agreement is hereby amended
and restated as set forth in the form attached hereto as Exhibit A.

(b)References Within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Fees and Expenses.  Borrower shall have paid (i) invoiced out-of-pocket costs
and expenses of Agent and Lenders, the fees and disbursements of counsel to
Agent and Lenders (including allocated costs of internal counsel), in connection
with the negotiation, preparation, execution and delivery of this Amendment and
any other documents to be delivered in connection herewith, and (ii) all other
invoiced fees, costs and expenses, if any, due and payable as of the Amendment
Effective Date under the Loan and Security Agreement.

(b)This Amendment.  Agent shall have received this Amendment, executed by Agent,
the Lenders and Borrower.

(c)Representations and Warranties; No Default.  On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce the Lenders to enter into
this Amendment, Borrower hereby confirms, after giving effect to this Amendment,
(a) that the representations and warranties made by it in Section 5 of the Loan
and Security Agreement and in the other Loan Documents are true and correct in
all material respects, except to the extent such representations and warranties
expressly relate to an earlier date; and (b) that there has not been and there
does not exist a Material Adverse Effect; and (c) the execution, delivery and
performance of this Amendment by Borrower (i) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens, (ii)
will not violate any provisions of Borrower’s Organizational Documents or any
law, regulation, order, injunction, judgment, decree or writ to which Borrower
is subject in any material respect, and (iii) will not violate any material
contract or agreement or require the consent or approval of any other Person
which has not already been obtained.  For the purposes of this Section 4, each
reference in Section 5 of the Loan and Security Agreement to “this Agreement,”
and the words “hereof,” “herein,” “hereunder,” or words of like import in such
Section, shall mean and be a reference to the Loan and Security Agreement as
amended by this Amendment.

2

--------------------------------------------------------------------------------

 

SECTION 5Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.  

(i)Except as expressly amended pursuant hereto or referenced herein, the Loan
and Security Agreement and the other Loan Documents shall remain unchanged and
in full force and effect and are hereby ratified and confirmed in all
respects.  The Lenders’ and Agent’s execution and delivery of, or acceptance of,
this Amendment shall not be deemed to create a course of dealing or otherwise
create any express or implied duty by any of them to provide any other or
further amendments, consents or waivers in the future.  

(ii)Borrower hereby expressly (1) reaffirms, ratifies and confirms its
obligations under the Loan and Security Agreement and the other Loan Documents,
(2) reaffirms, ratifies and confirms the grant of security under Section 3.1 of
the Loan and Security Agreement, (3) reaffirms that such grant of security in
the Collateral secures all Secured Obligations under the Loan and Security
Agreement, and with effect from (and including) the Amendment Effective Date,
such grant of security in the Collateral: (x) remains in full force and effect
notwithstanding the amendments expressly referenced herein; and (y) secures all
Secured Obligations under the Loan and Security Agreement, as amended by this
Amendment, and the other Loan Documents, (4) agrees that this Amendment shall be
a “Loan Document” under the Loan and Security Agreement and (5) agrees that the
Loan and Security Agreement and each other Loan Document shall remain in full
force and effect following any action contemplated in connection herewith.

(iii)This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment is intended, or shall
be construed, to constitute an accord and satisfaction of Borrower’s Secured
Obligations under or in connection with the Loan and Security Agreement and any
other Loan Document or to modify, affect or impair the perfection or continuity
of Agent’s security interest in, (on behalf of itself and the Lenders) security
titles to or other liens on any Collateral for the Secured Obligations.

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Amendment Effective Date specifying its
objection thereto.

(c)Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment for
or on account of, or in relation to, or in any way in connection with the Loan
and Security Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.  Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.  Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.  

3

--------------------------------------------------------------------------------

 

(d)No Reliance.  Borrower hereby acknowledges and confirms to Agent and the
Lenders that Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(e)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

(f)Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of CALIFORNIA), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.

(g)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.  

(h)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(i)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(j)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

 

SERES THERAPEUTICS, INC.

 

 

By:

/s/ Eric Shaff_________________

Name:

Eric Shaff___________________

Title:

President, Chief Executive Officer_______________

 

 

 

[First Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

AGENT:

 

 

HERCULES CAPITAL, INC.,

as Agent

 

 

By:

/s/ Jennifer Choe

Name:

Jennifer Choe

Title:

Associate General Counsel

 

LENDER:

 

 

HERCULES CAPITAL, INC.,

as Lender

 

 

By:

/s/ Jennifer Choe

Name:

Jennifer Choe

Title:

Associate General Counsel

 

 

 

[First Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

EXHIBIT D

DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

ACCOUNT

HOLDER

DEPOSITORY /

INTERMEDIARY

ADDRESS

PURPOSE

ACCOUNT

NUMBER

Seres Therapeutics, Inc.

Bank of America

100 North Tryon Street, Charlotte, North Carolina 28255

Tel: 888-400-9009

Operating

004640470944

Seres Therapeutics, Inc.

Bank of America

1111 Avenue of the Americas One Bryant Park, New York, NY 10036

Tel: 980-233-7103

Collateral Account

429080

Seres Therapeutics UK Limited

Bank of America

2 King Edward St, London EC1A 1HQ

Tel: 44 20 7628 1000

Operating (UK)

71777018

Seres Therapeutics NL BV

Bank of America

Prins Bernhardplein 200, 1097JB Amsterdam

Tel: 31 20 592 5666

Operating (NL)

20843012

Seres Therapeutics, Inc.

Comerica Bank

226 Airport Parkway

San Jose, CA 95110-4348

Tel: 800-266-3742

Operating

1894754298

Seres Therapeutics, Inc.

Comerica Bank

226 Airport Parkway

San Jose, CA 95110-4348

Tel: 800-266-3742

Money Market

1894754306

Seres Therapeutics, Inc.

Comerica Bank

226 Airport Parkway

San Jose, CA 95110-4348

Tel: 800-266-3742

Money Markey Collateral Account

18947543551

Seres Therapeutics Securities Corp

Comerica Bank

226 Airport Parkway

San Jose, CA 95110-4348

Tel: 800-266-3742

Money Market Account

1894935095

Seres Therapeutics Securities Corp

US Bank

1 Federal Street

Boston, MA 02110

Tel: 800-934-6802

Cash/Investments

CAG4730

 

 

1 

Account no longer serves as a collateral account (underlying lease being
supported was terminated).  Seres has instructed the bank to transfer the funds
to an account covered by an Account Control Agreement and this account will be
closed.

 